
	
		II
		111th CONGRESS
		1st Session
		S. 2096
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  eligibility of parents of certain deceased veterans for interment in national
		  cemeteries.
	
	
		1.Interment in national
			 cemeteries of parents of certain deceased veterans
			(a)Interment of
			 parents of certain deceased veteransSection 2402 of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(9)The parent of a person listed in any of
				paragraphs (1) through (4) or paragraph (7) who, at the time of the parent’s
				death, does not have a spouse, surviving spouse, or child who has been
				interred, or who, if deceased, would be eligible to be interred, in a national
				cemetery pursuant to paragraph (5), but only if—
						(A)the person so listed dies before the
				parent; and
						(B)(i)the plot in which the person so listed is
				interred contains sufficient space for the interment of the parent; and
							(ii)the parent is interred in that
				plot.
							.
			(b)Effective
			 dateParagraph (9) of section 2402 of title 38, United States
			 Code, shall apply with respect to the death of an eligible parent on or after
			 the date of the enactment of this Act.
			
